lN THE SUPREl\/[E COURT OF THE STATE OF DELAWARE

JULIE BAILEY, §
§ No. 96, 2016
Defendant BeloW, §
Appellant, § Court BeloW: Superior Court
§ of the State of DelaWare
v. §
§ Cr. ID No. 0409005305
STATE OF DELAWARE, §
§
Plaintiff BeloW, §
Appe1lee. §

Submitted: March l4, 2016
Decided: May 27, 2016

Before STRINE, Chief Justice; HOLLAND and VALIHURA, Justices.
0 R D E R

This 27th day of May 2016, it appears to the Court that:

(1) On February 29, 2016, the appellant, Julie Bailey, filed a notice of
appeal &om a Superior Court order dated January 26, 2016, and docketed on January
27, 2016, denying her motion for postconviction relief. On its face, the notice of
appeal was filed one day late. Under Supreme Court Rule 6, the appeal was due to

be filed within thirty days of docketing of the order, z'.e., on or before February 26,

2016.1

1 See Del. Supr. Ct. R. 6(a)(iv) (providing that a notice of appeal must be filed within thirty days
after entry upon the docket of a judgment or order in any proceeding for postconviction relief).

(2) A notice of appeal must be timely filed to invoke the Court’s appellate
jurisdiction.z The jurisdictional defect created by the untimely filing of a notice of
appeal cannot be excused unless the appellant can demonstrate that the delay in filing
is attributable to court-related personnel.3

(3) On February 29, 2016, the Clerl< issued a notice directing Bailey to
show cause why the appeal should not be dismissed as untimely filed." In response
to the notice, Bailey asserts that her notice of appeal was timely filed on Monday,
February 29, 2016.5 She is mistal